Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The IDS of 3/26/2020, 4/12/2021 and 7/9/2021 were received and considered.
Claims 1-16 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5, 7-8, 13 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0309401 A1 to Baek et al. (Baek).
Regarding claim 5, Baek discloses a method of a first server (ProSe Server, Fig. 3, 340) for group management in a mobile communication system, the method comprising: receiving, from a first user equipment (UE), a request message including a first identification (ID) (Prose ID1, Fig. 3, 301) of the first UE (UE1, Fig. 3, 300), a list of second IDs of a plurality of second UEs (ProSe ID2, …, Fig. 3, 301), and first 
Regarding claim 13, the claim is similar in scope to claim 2 and is therefore rejected using a similar rationale.
Regarding claims 7 and 15, Baek lacks wherein the first server sends third information about the first UE and the plurality of second UEs to a second server.  However, Broustis teaches that it was known for a gateway to facilitate verification of devices in a group (¶87) by sending third information about the first UE and the plurality of second UEs to a second server (HSS, ¶90).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baek, as modified above, such that the first server sends third information about the first UE and the plurality of second UEs to a second server.  One of ordinary skill in the art would have been motivated to perform such a modification to allow a subscriber server to assist in verifying the UEs of the group, as taught by Broustis.  
Regarding claims 8 and 16, Baek discloses wherein the request message is used to create the group of UEs (friend group create request, Fig. 3, 301).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of view of US 2011/0307694 A1 to Broustis et al. (Broustis).
Regarding claim 1, Baek discloses a first server for group management in a mobile communication system (ProSe Server, Fig. 3, 340), the first server to: receive, from a first user equipment (UE) (UE1, Fig. 3, 300), a request message (friend group create request, Fig. 3, 301) including a first identification (ID) of the first UE (Prose ID1, Fig. 3, 301), a list of second IDs of a plurality of second UEs (ProSe ID2, …, Fig. 3, 301), and first information about a request service (application ID, Fig. 3, 301), perform verification of one or more of the plurality of second UEs (approval process for list of UEs, ¶50), send a verification result and a group ID of a group of UEs to the first UE (friend group create response, ¶¶50-51; Fig. 3, 341), and send the group ID to the one or more of the plurality of second UEs (transmit group ID to group of UEs, ¶50 and announcement request, ¶60).  Baek silent regarding explicit disclosure of the first server comprising: a processor; and a memory having stored thereon a set of instructions executable by the processor, wherein, upon execution of the set of instructions, the processor causes the method steps.  However, a skilled artisan would have found such a configuration obvious before the effective filing date of the claimed invention, as evident from Broustis (¶¶ 186-187), disclosing program code store in a memory and executed by a processor to achieve the steps of the invention.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baek such that the server/UE comprise a processor; and a memory having stored thereon a set of instructions executable by the processor, 
Regarding claim 9, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.
Regarding claims 3 and 11, Baek lacks wherein the first server sends third information about the first UE and the plurality of second UEs to a second server.  However, Broustis teaches that it was known for a gateway to facilitate verification of devices in a group (¶87) by sending third information about the first UE and the plurality of second UEs to a second server (HSS, ¶90).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baek, as modified above, such that the first server sends third information about the first UE and the plurality of second UEs to a second server.  One of ordinary skill in the art would have been motivated to perform such a modification to allow a subscriber server to assist in verifying the UEs of the group, as taught by Broustis.  
Regarding claims 4 and 12, Baek discloses wherein the request message is used to create the group of UEs (friend group create request, Fig. 3, 301).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baek and Broustis, as applied to claims 1, 5, 9 and 13 above, in view of US 2013/0287012 A1 to Pragada et al. (Pragada).
Regarding claims 2 and 10, Baek lacks wherein the request message includes second information about a request communication.  However, Pragada teaches receiving a ProSe request message further indicating a service type identifying a type of D2D service for use in D2D communication (¶310).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baek such that the request message includes second .  

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baek, as applied to claims 5 and 13 above, in view of Pragada.
Regarding claims 6 and 14, Baek lacks wherein the request message includes second information about a request communication.  However, Pragada teaches receiving a ProSe request message further indicating a service type identifying a type of D2D service for use in D2D communication (¶310).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baek such that the request message includes second information about a request communication.  One of ordinary skill in the art would have been motivated to perform such a modification to establish a service type for communication within the group, as taught by Pragada.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841.  The examiner can normally be reached on Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
August 11, 2021